Citation Nr: 0832023	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  02-20 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a low back condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1985 to December 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which found no new and material evidence had been 
submitted to reopen a service connection claim for a back 
disability.  This appeal was originally presented to the 
Board in February 2006, at which time it was remanded for 
additional development.  The veteran's claim was returned to 
the Board in May 2007.  At that time, the Board reopened the 
veteran's claim for service connection for a back disability 
and remanded the claim for a VA examination.  A VA 
examination was completed in November 2007.

The veteran testified before a Decision Review Officer at the 
RO in March 2003.  In June 2005, the veteran testified before 
the undersigned Veterans Law Judge, seated at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the Board regrets further delay, additional 
development is necessary before it can adjudicate the issue 
on appeal.

In May 2008, the Board received a note from the veteran's 
private physician, Dr. P. E., M.D, stating that the veteran 
is totally disabled due to injuries suffered during his 
period of active duty in 1989.  To date, this evidence has 
not been considered by the RO.  In a cover memorandum dated 
February 2008, the veteran's representative stated that the 
veteran reported that he was treated at the Allen Park VA 
Medical Center (VAMC) from 1989 to 1995.  He requested that 
VA request such records; it does not appear that these 
records have been obtained and considered by the RO.  The 
Allen Park VAMC has since ceased operation, and all files 
from that facility are now housed in the John D. Dingell VAMC 
in Detroit, Michigan.  The Board remanded the veteran's claim 
in February 2006 so as to obtain records from the Pontiac 
VAMC (identified during the veteran's June 2005 Board hearing 
as his place of treatment for a low back condition).  
Although a response from the Pontiac VAMC indicated that the 
veteran had not received treatment at that facility prior to 
June 2002, records were not requested from any other VA 
facility at that time.  Thus, the RO should obtain all 
available medical records from the John D. Dingell VAMC.  See 
38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2); see also, 
Bell v. Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 
60 Fed. Reg. 43186 (1995) ("...an [agency of original 
jurisdiction's] failure to consider records which were in 
VA's possession at the time of the decision, although not 
actually in the record before the AOJ, may constitute clear 
and unmistakable error.")

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
this case is REMANDED for the following actions:

1.  The RO should contact the John D. Dingell 
VAMC in Detroit, Michigan and request any and 
all treatment records, examinations, notes, 
consults, and complete clinical records 
pertaining to treatment of the veteran from 
1989 through 1995.  If no such records can be 
found, or if they have been destroyed, that 
must be noted and associated with the record.

2.  The RO should then readjudicate the issue 
on appeal, to include consideration of 
evidence received in May 2008.   If any 
determination remains adverse to the veteran, 
he should be provided a supplemental statement 
of the case, which includes a summary of all 
pertinent evidence and legal authority, as 
well as the reasons for the decision.  The 
veteran and his representative should be 
afforded a reasonable period in which to 
respond, and the record should then be 
returned to the Board for further appellate 
review, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



